Citation Nr: 0721669	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-03 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1974 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified in a videoconference hearing before the 
undersigned veterans law judge in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary to ensure an informed 
decision on the veteran's claim for nonservice-connected 
pension benefits.

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
and not due to the veteran's own willful misconduct.  The 
amount of pension payable is the difference between the 
veteran's countable annual income and the maximum annual rate 
permitted by law, and no pension is payable if the veteran's 
income exceeds the maximum annual rate, as set forth in the 
governing statutes and regulations.  38 U.S.C.A. §§ 1502, 
1503, 1521 (West 2002); 38 C.F.R. § 3.271 (2006).

An October 2002 rating decision denied the veteran's claim of 
entitlement to nonservice-connected disability pension.  The 
RO determined that the evidence failed to establish that the 
veteran was unable to follow a substantially gainful 
occupation due to permanent and total disability.

The veteran has since submitted additional information 
regarding his disabilities.  A Social Security questionnaire, 
dated in June 2006, reflects diagnoses of PTSD, ADHD, 
depression and chronic shoulder pain.  A physician opined 
that the veteran is incapable of performing even low stress 
jobs.  

Outpatient VA medical records note a medical history of an 
abuse of controlled substances.  As noted above, disability 
of misconduct origin may not be considered in a claim for 
pension benefits.  Willful misconduct means an act involving 
conscious wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the effect of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).  

It does not appear that the veteran's disabilities have been 
rated and a determination made as to the effect on 
employment.  Therefore, it is necessary for the veteran to 
undergo a VA examination to determine the nature and severity 
of his disabilities and his capacity for employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain authorization for any 
outstanding VA or private treatment 
records, and attempt to obtain any records 
identified by the veteran.

2.  Schedule the veteran for appropriate 
VA examinations to determine the nature 
and severity of all disorders claimed in 
conjunction with his claim for nonservice-
connected pension benefits, to include:  
(1) orthopedic disorders (2) psychiatric 
disorders and (3) any other disabilities.  
The claims file should be made available 
to the examiners in conjunction with the 
examinations.  

3.  The examiner(s) should diagnose all 
present disorders and address the effect 
each disability has on the veteran's 
capacity for gainful employment.

4.  If possible, the examiner(s) should 
distinguish impairment which is due to 
polysubstance abuse from that due to other 
disabilities.

5.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



